Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is a corrected notice of allowability to address dependent claims 7-11.
	According to MPEP 821.04:
“The propriety of a restriction requirement should be reconsidered when all the claims directed to the elected invention are in condition for allowance, and the nonelected invention(s) should be considered for rejoinder. Rejoinder involves withdrawal of a restriction requirement between an allowable elected invention and a nonelected invention and examination of the formerly nonelected invention on the merits.
In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim.”
	
	Claims 7-11 had been withdrawn based on a restriction requirement.  The interview summary 11/1/2021 inadvertently stated the claims had been cancelled, however they were merely withdrawn, as shown in index of claims 11/1/2021 and Applicant submitted claim set of 1/20/2022.
Claim 1 is allowable. Claims 7-11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement, as set forth in the Office action mailed on 11/1/2021, is hereby withdrawn and claims 7-11 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Lai on 2/14/2022.

	Please amend the claims to read:
1. (Currently amended) A speech recognition method in an edge computing device in a distributed network system including a client device, the edge computing device, and a cloud server, the speech recognition method comprising:
receiving voice data spoken by a user from the client device;
based on the voice data being received from the client device, performing an auto speech recognition (ASR) operation;
determining whether a natural language understanding (NLU) model exists on the edge computing device, wherein the NLU model is configured to apply NLU understanding based on the ASR operation;

based on a determination that the NLU model does not exist on the edge computing device, transmitting the received voice data to the cloud server and receiving, from the cloud server, a result of the natural language processing operation on the received voice data using a previously generated NLU model; and
transmitting a result of the natural language processing operation to the client device.

2. (Original) The speech recognition method of claim 1, wherein
the NLU model is a user-personalized NLU model generated by analyzing a voice command pattern of the user.

3. (Original) The speech recognition method of claim 2, wherein
the NLU model is generated by the cloud server and then received from the cloud server as having a size in a compressed state on the basis of the voice command pattern of the user.

4-5. (Cancelled) 

6. (Previously presented) The speech recognition method of claim 1, wherein
the edge computing device comprises an artificial intelligence (AI) module, and
the ASR operation and the natural language processing operation are performed through the AI ​​module.

7. (Original) The speech recognition method of claim 1, further comprising:
performing an initial access procedure with the client device by periodically transmitting a synchronization signal block (SSB);
performing a random access procedure with the client device;
transmitting an uplink (UL) grant to the client device for scheduling transmission of the voice data; and


8. (Original) The speech recognition method of claim 7, wherein
the performing of a random access procedure comprises:
receiving a physical random access channel (PRACH) preamble from the client device; and
transmitting a response to the PRACH preamble to the client device.

9. (Original) The speech recognition method of claim 8, further comprising:
performing a downlink beam management (DL BM) procedure using the SSB.

10. (Original) The speech recognition method of claim 9, wherein
the performing of a DL BM procedure comprises:
transmitting a CSI-ResourceConfig IE including a CSI-SSB-ResourceSetList to a user equipment (UE);
transmitting a signal on SSB resources to the client device; and
receiving a best SSBRI and a corresponding RSRP from the client device.

11. (Original) The speech recognition method of claim 7, further comprising:
transmitting configuration information of a reference signal related to beam failure detection to the client device; and
receiving a PRACH preamble requesting beam failure recovery from the client device.

12. (Currently amended) A method for generating a natural language understanding (NLU) model in a cloud server in a distributed network system including a client device, an edge computing device, and the cloud server, the method comprising:
receiving voice data spoken by a user from the client device;
defining a rule for generating an NLU model by analyzing a voice pattern of the user from the voice data;

generating the NLU model according to a training result;
compressing the NLU model to a predetermined size according to the voice pattern of the user; 
transmitting the compressed NLU model to the edge computing device; 
based on second voice data being received from the client device, performing an auto speech recognition (ASR) operation;
determining whether the compressed NLU model exists on the edge computing device, wherein the NLU model is configured to apply NLU understanding based on the ASR operation;
based on a determination that the compressed NLU model exists on the edge computing device, performing a natural language processing operation on the received second voice data using the compressed NLU model; and
based on a determination that the compressed NLU model does not exist on the edge computing device, transmitting the received second voice data to the cloud server and receiving, from the cloud server, a result of the natural language processing operation on the received second voice data using a previously generated NLU model.

13. (Original) The method of claim 12, wherein
the training of the NLU model is performed through automated machine learning AutoML, and
the AutoML comprises:
performing a preprocessing process on the plurality of pieces of voice data collected in the cloud server; and
generating the input data for training the NLU model by classifying the plurality of pieces of voice data collected in the cloud server as a result of the preprocessing according to a predetermined criterion.

14. (Original) The method of claim 13, wherein


15. (Currently amended) A speech recognition system comprising:
a cloud server configured to receive first voice data spoken by a user from a client device and to generate a natural language understanding (NLU) model based on a rule defined on the basis of a voice pattern of the user analyzed from the first voice data; and
an edge computing device configured to: 
receive second voice data spoken by the user from the client device;
based on the second voice data being received from the client device, performing an auto speech recognition (ASR) operation;
determining whether the NLU model exists on the edge computing device, wherein the NLU model is configured to apply NLU understanding based on the ASR operation; and
based on a determination that the NLU model exists on the edge computing device, perform a natural language processing operation on the received second voice data using the NLU model; and
based on a determination that the NLU model does not exist on the edge computing device, transmit the received second voice data to the cloud server and receiving, from the cloud server, a result of the natural language processing operation on the received second voice data using a previously generated NLU model. 


16-19. (Canceled) 

20. (Currently amended) A non-transitory computer-readable medium storing a computer-executable component configured to be executed in one or more processors of a computing device,
wherein the computer-executable component is configured to:
receive voice data spoken by a user from a client device,

train the NLU using a plurality of pieces of voice data collected in a cloud server on the basis of the rule as input data,
generate the NLU model according to a training result,
compress the NLU model to a predetermined size according to the voice pattern of the user, 
transmit the compressed NLU model to an edge computing device,
based on second voice data being received from the client device, perform an auto speech recognition (ASR) operation;
determine whether the compressed NLU model exists on the edge computing device, wherein the NLU model is configured to apply NLU understanding based on the ASR operation;
based on a determination that the compressed NLU model exists on the edge computing device, perform a natural language processing operation on the received second voice data using the compressed NLU model; and
based on a determination that the compressed NLU model does not exist on the edge computing device, transmit the received second voice data to the cloud server and receive, from the cloud server, a result of the natural language processing operation on the received second voice data using a previously generated NLU model.

Allowable Subject Matter
3.	Claims 1-3, 6-15, 20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
A speech recognition method in an edge computing device in a distributed network system including a client device, the edge computing device, and a cloud server, the speech recognition method comprising: 

based on the voice data being received from the client device, performing an auto speech recognition (ASR) operation; 
determining whether a natural language understanding (NLU) model exists on the edge computing device, wherein the NLU model is configured to apply NLU understanding on generated text based on the ASR operation; 
based on a determination that the NLU model exists on the edge computing device, performing a natural language processing operation on the received voice data using the NLU model; 
based on a determination that the NLU model does not exist on the edge computing device, transmitting the received voice data to the cloud server and receiving, from the cloud server, a result of the natural language processing operation on the received voice data using a previously generated NLU model; 
and transmitting a result of the natural language processing operation to the client device.


Regarding claim 1 Hebert, the closest art of record, teaches A speech recognition method in a[n edge] computing device in a distributed network system including a client device, [the edge computing device,] and a cloud server (abstract method, distributed natural language processing; local NLU module, remote NLU server; 2 processing speech and text in mobile devices), speech recognition method comprising: 
fig 2; 13 lightweight NLU module on mobile device performs local NLU processing); 
storing the received NLU model (abstract; fig 2; 13); 
receiving voice data spoken by a user from the client device (abstract; 2; 12; 13 mobile device receives natural language input from user); 
performing a natural language processing operation on the received voice data using the NLU model (abstract; 12-13 performs local NLU processing); 
performing speech recognition according to the natural language processing operation (abstract; 2 processing speech; 12); and 
transmitting a result of the speech recognition to the client device (abstract; fig 1; 3; 14; 16 – client device output final interpretation and results).
Hebert teaches distributed natural language understanding and processing between a client/phone and server. Distributed computing is well known in the art and allows for the collaboration of multiple devices to perform a task.  In speech recognition and NL processing, because the required data or processing may be large, some of the data and processing may be stored and done locally, however more extensive data will remain on the server.     
Hebert does not specifically teach an edge computing device that sits between the client and server, or an edge computing device with ASR and NLU capabilities.

Kim 2020/0193982, another closely related reference, teaches terminal devices (clients), edge devices, and servers (Abstract: terminal device, identify an edge device to perform voice recognition; 59 terminal devices – clients; 68: communicate with various external devices; 87-90; 103-105: - processing at terminal or server; 116 transmit information to edge device).
Kim teaches [0088] In an exemplary embodiment, the edge device may be a local terminal device rather than a server. As the amount of data has drastically increased due to the popularization of the Internet (Internet of things (IoT)) device, cloud computing has faced limitations. The edge device as determined in exemplary embodiments herein may be a device that can implement edge computing technology to overcome the limitations introduced by using a server. In an exemplary embodiment, the edge device may be a device that can perform all or part of the computing tasks performed in a server according to the related art.


Regarding claim 12 Aili, a closely related reference, teaches A method for generating a natural language understanding (NLU) model in a cloud server in a distributed network system including a client device, [an edge computing device,] and the cloud server (abstract: system to create NLU model and provide to other components of the system; fig 19; 111 client, server; 115 distributed computing network; 116 smartphone, cloud), the method comprising: 
receiving voice data spoken by a user from the client device (abstract: machine learning to create a new natural language understanding model from user provided examples; 13 dialogs and user inputs; 17-18); 
defining a rule for generating an NLU model by analyzing a voice pattern of the user from the voice data (13-14 rule language); 
abstract; 13-14; 17-18); 
generating the NLU model according to a training result (abstract; 13-14; 17-18); 
compressing the NLU model to a predetermined size according to the voice pattern of the user (abstract: machine learning to create a new natural language understanding model from user provided examples…provide NLU model to other components of system; 111 client, server; 115 distributed computing network; 116 smartphone, cloud); and 
[transmitting the compressed NLU model to the edge computing device].
	Aili teaches training of a NLU model using voice data, provide NLU model to other components of system, and where systems may be implemented on a distributed computing network.  Thus Aili teaches the NLU model to be implemented on multiple devices, a client and server/cloud, where the mobile device has less storage and processing capabilities and will have a reduced NLU model based on the specifications of the client. 

However, the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655